Citation Nr: 0600151	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of balance.

2.  Entitlement to service connection for a disability 
manifested by loss of vision.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left ear hearing loss.

6.  Entitlement to a disability evaluation in excess of 10 
percent for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

By letter dated in November 2005, the Board notified the 
veteran that his motion to have his appeal advanced on the 
docket had been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005). 

The issue of entitlement to a disability evaluation in excess 
of 10 percent for right ear hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A disability manifested by loss of balance was first 
diagnosed more than 50 years after separation from active 
military service is not etiologically related to service.

3.  A disability manifested by loss of vision is not 
etiologically related to service.

4.  A diagnosis of astigmatism was rendered after service, in 
February 1946, but has not been reported currently.

5.  Diabetes mellitus was not diagnosed during service, or 
within the one-year period immediately following discharge, 
and is not etiologically related to service.

6.  Tinnitus is not currently shown.

7.  In July 1973, the RO denied a claim of entitlement to 
service connection for left ear hearing loss, which the 
veteran never appealed. 

8.  The evidence received by VA since July 1973 is merely 
cumulative and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability manifested by loss of balance are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 (2005).

2.  The criteria for entitlement to service connection for a 
disability manifested by loss of vision are not met.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 4.9 (2005).

3.  The criteria for entitlement to service connection for 
diabetes are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R.  §§ 3.303, 3.307 3.309 
(2005).

4.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.

5.  The July 1973 denial of a claim of entitlement to service 
connection for left ear hearing loss is final, and none of 
the evidence received since July 1973 is new and material so 
as to warrant the reopening of that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice to the 
veteran in regards to his claims for service connection and 
his application to reopen by means of a duty to assist letter 
issued in December 2001.  That letter complied with all four 
notification criteria, including the fourth element, as it 
asked the veteran to "send us the evidence we need as soon 
as possible" and reminded him that "it's still your 
responsibility to support your claim with appropriate 
evidence."

VA further complied with the fourth element when it provided 
the veteran with a citation to 38 C.F.R. § 3.159(b)(1), which 
is the regulation that addresses the four notification 
elements, in the August 2003 statement of the case.

Thus, the veteran has received adequate VCAA notice.  Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  In the present 
case, VCAA notice was timely given.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled as VA has secured all 
identified treatment records that are pertinent to the issues 
on appeal and has had the veteran examined.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured. 

Inasmuch as VA has complied with its notification and 
assistance requirements under the laws and has obtained and 
developed all the evidence that is necessary for an equitable 
disposition of the five matters on appeal being decided at 
this time, their appeal is now ready to be considered on the 
merits.

II.  Applicable legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects and refractive error of 
the eye are, however, not considered diseases or injuries for 
VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.
 
In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, if a chronic disease, such as diabetes 
mellitus, becomes manifest to a degree of 10 percent or more 
during the one-year period immediately following a veteran's 
separation from service, the condition may be presumed to 
have been incurred in service, even if there is no inservice 
record of the disease.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail). 

I.  Entitlement to service connection for a disability 
manifested by loss of balance

The veteran contends that he has a disability manifested by 
loss of balance, which he believes is causally related to the 
shell blast that caused his service-connected right otitis 
media and right ear hearing loss.

The veteran's service medical records confirm the shell blast 
that occurred in July 1945.  They do not, however, reveal any 
complaints, or objective evidence, pertaining to loss of 
balance.

VA medical examinations conducted between February 1946 and 
July 1998 are entirely silent as to any objective evidence, 
or complaints, pertaining to loss of balance.

A private medical record dated in January 1973 reveals that 
the veteran denied vertigo.

The veteran reported having problems with stability on 
walking at the time of a VA ear diseases examination in July 
1998, but no diagnosis pertinent to this complaint was given 
and no objective findings were reported.  Likewise, on VA 
audio examination in July 1998, the veteran complained of 
vertigo difficulty, explaining that his balance problem made 
him feel as though he was going to fall.  Again, no diagnosis 
pertinent to this complaint was given and no objective 
findings were reported.

On VA ear, nose, and throat (ENT) surgery consultation in 
October 1998, the veteran reported progressive hearing loss 
and dysequilibrium.  It was noted that he was a diabetic, 
with severe retinopathy, and that he also had probable 
diabetic peripheral neuropathy.  The veteran felt that his 
dysequilibrium was gradually getting worse.  The examiner 
noted that no specific findings had been noted on prior 
consultations.  The veteran stated that he noticed his 
dysequilibrium mostly when he rose in the morning or when 
getting up suddenly from a chair.  The examiner further 
stated that there seemed to be a minimal positional component 
but that there was some increasing dysequilibrium and ataxia.  
The impression was listed as multisensory vertigo related to 
progressive vascular disease, progressive retinopathy, and 
peripheral neuropathy.

In December 1998, the veteran underwent a second audio 
examination by the same specialist who examined him in July 
of the same year. The examiner once again noted the veteran's 
report of vertigo difficulty with balance problems that made 
him feel as if he was going to fall.  Once again, no 
diagnosis was given, nor were objective findings reported.

On VA re-examination in January 2002, the veteran reported 
"recent balance difficulties," but once again, no diagnosis 
was given, nor were objective findings reported.

The criterion of a current disability is met in this case, as 
there is an October 1998 diagnosis of  multisensory vertigo.  

The criterion of inservice occurrence or aggravation of a 
disease or injury is arguably satisfied, inasmuch as the 
record demonstrates the in-service shell blast.

The remaining criterion, of a nexus between service and the 
currently diagnosed disability, is not met, as there is no 
competent evidence demonstrating that there is such a nexus.  
In fact, the competent evidence of record links the current 
disability to the veteran's progressive vascular disease, 
progressive retinopathy, and peripheral neuropathy, none of 
which are service-connected disabilities.

While the veteran is certainly competent to report symptoms, 
and their continuity since service (although he does not 
appear to have done so), Duenas v. Principi, 18 Vet App 512 
(2004), he is not competent to render a medical diagnosis and 
render an opinion as to the etiology of the diagnosed 
disability, insofar as he has not shown, nor claimed, that he 
is a medical professional who has the requisite training and 
knowledge to offer opinions as to medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  The Board is therefore precluded from 
assigning probative value to the veteran's opinion in this 
regard.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for a disability 
manifested by loss of balance.  The Board thus concludes that 
the criteria for entitlement to service connection for this 
benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

II.  Entitlement to service connection for a disability 
manifested by loss of vision

The veteran's service medical records are entirely silent as 
to the manifestation of any type of loss of vision.

A February 1946 VA medical examination report shows a 
diagnosis of hyperopic astigmatism, but an otherwise negative 
examination of the veteran's visual capabilities.

According to a VA rehabilitation and support note dated in 
April 1998, the veteran was legally blind.

As noted earlier, the veteran was reported, on VA ENT surgery 
consultation in October 1998, to currently be a diabetic with 
severe retinopathy.  That medical record also indicates that 
the veteran "uses a cane because of his visual loss."

In regards to the diagnosis of hyperopic astigmatism that was 
rendered after service, in February 1946, the Board notes 
that this condition has not been diagnosed currently.  Aside 
from the question of whether the astigmatism is a type of 
refractive error not subject to service connection; there is 
the fact that it was not reported at the time of the current 
claim, or since.  The requirement of a current disability is 
not satisfied unless the condition is shown at the time of 
the current claim, as opposed to some time in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

The criterion of a current disability is nevertheless met in 
this case, as there is a current diagnosis of diabetic 
retinopathy, which evidently is the medical condition that 
causes in the veteran the "vision loss" that was reported 
by a VA physician in October 1998, and causes his reportedly 
being "legally blind," as characterized in a VA 
rehabilitation and support note of April 1998.

There is, however, no competent evidence of a link between 
the current diabetic retinopathy and service.

Again, the veteran is certainly noted to be competent to 
report symptoms, and their continuity since service, but he 
is not competent to render a medical diagnosis and an opinion 
as to the etiology of the diagnosed disability.  The Board is 
therefore precluded from assigning probative value to his 
opinion in this regard. 

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for a disability 
manifested by loss of vision.  The Board thus concludes that 
the criteria for entitlement to service connection for this 
benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

III.  Entitlement to service connection for diabetes

The veteran's service medical records are entirely silent as 
to the manifestation of diabetes at any time.

There is no competent evidence either in the claims file of 
the manifestation of diabetes mellitus to at least a 
compensable degree within the one-year period immediately 
following the veteran's separation from active military 
service.

The record, as indicated earlier, contains an October 1998 
comment by a VA physician to the effect that the veteran is a 
diabetic, with severe retinopathy, and probable diabetic 
peripheral neuropathy.  It also contains a May 2001 letter 
from a private ENT specialist confirming that the veteran 
"does have diabetes."

While the criterion of a current disability seems to have 
been met in this case, the remaining two criteria for service 
connection are not met, as there is no objective evidence of 
occurrence or aggravation of the claimed diabetes during 
service, nor competent evidence linking the claimed diabetes, 
or diabetes mellitus, with service.

Once again, it is noted that the veteran is competent to 
report symptoms, and their continuity since service, but he 
is not competent to render a medical diagnosis and an opinion 
as to the etiology of the diagnosed disability.  In any 
event, he has not reported in-service diabetes symptoms or a 
continuity of symptomatology.  The Board is therefore 
precluded from assigning probative value to the veteran's 
opinion in this regard. 

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for diabetes.  The 
Board thus concludes that the criteria for entitlement to 
service connection for this benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

IV.  Entitlement to service connection for tinnitus

The record, as noted earlier, confirms that the veteran 
suffered acoustic trauma during service, which resulted in 
his being granted service connection for right otitis media 
and right ear hearing loss.  However, his service medical 
records are entirely silent as to the manifestation of 
tinnitus, or tinnitus-related complaints.

According to the private medical record dated in January 
1973, the veteran had occasional mild tinnitus.

A VA ENT examination report also dated in January 1973 also 
contains a notation of tinnitus.

On VA audio examination in July 1998, however, the veteran 
denied tinnitus.  He again denied tinnitus on VA audio re-
examination in December 1998.

On VA re-examination in January 2002, the veteran reported 
bilateral tinnitus, which he said had been present since his 
inservice incident of noise trauma in 1945.  The examiner, 
however, noted that, on objective examination of the veteran, 
his tinnitus "could not be matched," and that contralateral 
reflexes were absent bilaterally at all frequencies.  
Tinnitus was not diagnosed.

The criterion of inservice occurrence or aggravation of 
disease or injury is met in this case, since it has been 
established that the reported trauma to the right ear in 1945 
did occur.  However, the remaining criteria are not met, as 
the 2002 examination essentially ruled out current tinnitus.  
Even if it could be found that there was current tinnitus, 
there is no competent medical evidence linking it to service.

The Board is cognizant of the veteran's statements to the 
effect that he is entitled to be service-connected for 
tinnitus, which he believes is a residual of his 1945 
acoustic trauma.  However, his lay statements are not 
competent evidence of a current diagnosis.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus.  The 
Board thus concludes that the criteria for entitlement to 
service connection for this benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3. 

V.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left ear hearing loss

In his Appellant's Brief of November 2005, the veteran's 
representative argued that the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
claim for service connection for left ear hearing loss is a 
"moot entity."  Specifically, he argues that the veteran 
was service-connected in an August 1948 rating decision for 
bilateral hearing loss and that "[i]t was not until the 
rating decision of July 2, 1978, differentiated that the 
right ear was service connected and the left ear was held to 
be non-service connected."

The record shows that the RO granted service connection for 
right otitis media in a March 1946 rating decision.  Because 
otitis media is supposed to be rated based on the degree of 
hearing loss, the hearing loss levels of both ears (which 
revealed normal hearing for the left ear) were reported at 
that time.  The RO decreased the initial rating of 20 percent 
for the right otitis media to zero percent in an August 1948 
rating decision and then increased it back to 10 percent in a 
December 1948 rating decision.  Then, by rating decision 
dated in June 1958, the RO assigned separate ratings for the 
right otitis media (10 percent) and right ear hearing loss 
(zero percent), in effect granting service connection for 
right ear hearing loss.

A claim for service connection for left ear hearing loss was 
first adjudicated, and denied, in a July 1973 rating 
decision, which the veteran never appealed.  As will be 
explained more in detail later in this decision, the fact 
that the veteran did not appeal a rating decision that is now 
final necessarily means that he now needs to submit new and 
material evidence if he wishes VA to reopen his claim and re-
adjudicate it on the merits.

Thus, the record does not show that the veteran has ever been 
service-connected for left ear hearing loss.  A close study 
of the rating decisions from the 1940's and 1958 clearly 
shows that that was never the case.  The reference to the 
veteran's levels of hearing loss in the August 1946 rating 
decision was only made because that data was needed to 
properly evaluate the right otitis media that was being 
service-connected therein.

Thus, the issue on appeal is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for left ear 
hearing loss.

In the above cited July 1973 rating decision, the RO denied a 
claim for service connection for left ear hearing loss, after 
finding that a left ear hearing loss had not been incurred in 
or aggravated by service.  It is noted that, at that time, a 
VA audiological evaluation report already revealed decibel 
levels of hearing loss in the left ear sufficient for a 
diagnosis of a current left ear disability, as defined for VA 
purposes.  See 38 C.F.R. § 3.385.

Having been notified of the July 1973 decision denying 
service connection for left ear hearing loss, and of his 
appellate rights, the veteran did not appeal that denial, so 
it became final within a year from the notice.  Once final, a 
decision can only be considered on the merits if new and 
material evidence is received since the time of the prior 
adjudication.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.202, 
20.302, 20.1103.

When determining whether a claimant has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last disallowance of the claim on any 
basis.  Evans.  In the present case, the July 1973 rating 
decision, which the veteran did not appeal, was the last 
final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with his claims file since that date.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran filed his application to 
reopen his service connection claim after that date, the new 
definition of new and material evidence applies to this case.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since July 1973 pertaining to the 
veteran's application to reopen his claim for service 
connection for left ear hearing loss essentially consists of 
medical records, mostly from VA, confirming the fact that a 
left ear hearing loss disability, as defined under Section 
3.385, is manifested.  This fact, as indicated above, was 
already known by VA as of July 1973.  

Also "newly submitted" since July 1973 were statements from 
the veteran reiterating his belief that his left ear hearing 
loss is etiologically related to service.

What was missing then, and is still missing, was competent 
evidence demonstrating a nexus between the left ear hearing 
loss disability and service.

The "new" statements from the veteran, as well as the 
medical evidence associated with his claims file since July 
1973, are merely cumulative, as they essentially reiterate 
the veteran's historical contentions of more than 50 years 
ago, and confirm once again the current manifestation of a 
left ear hearing loss disability, as defined for VA purposes.

None of the newly-received evidence can be considered to be 
both "new and material," as defined by VA regulation, 
because it is cumulative and does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, because the veteran has not submitted new and 
material evidence, his application to reopen his previously 
denied claim for service connection for left ear hearing loss 
has failed, and must accordingly be denied. 


ORDER

Service connection for a disability manifested by loss of 
balance is denied.

Service connection for a disability manifested by loss of 
vision is denied.

Service connection for diabetes is denied.

Service connection for tinnitus is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for left ear 
hearing loss remains unopened and the appeal is accordingly 
denied.


REMAND

The veteran has not yet received VCAA notification in regards 
to his claim of entitlement to a disability evaluation in 
excess of 10 percent for right ear hearing loss.  This needs 
to be accomplished before the Board can decide the issue.  
Mayfield v. Nicholson.  

Accordingly, this claim is REMANDED to the RO, via the AMC, 
for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to a disability 
evaluation in excess of 10 percent for 
right ear hearing loss, addressing all 
four notification elements (i.e., in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)).  The evidence needed 
to substantiate the claim is that showing 
the veteran meets or approximates the 
criteria for a higher evaluation set 
forth in 38 C.F.R. §§ 4.85-4.86 (2005).

2.  Thereafter, the RO/AMC should 
consider all of the evidence of record, 
including any newly-submitted evidence, 
and re-adjudicate the issue on appeal.  
If the desired benefit remains not fully 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


